Citation Nr: 1727900	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  13-26 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether the reduction in the evaluation for patellar tendinitis and degenerative joint disease of the right knee (right knee disability) from 30 percent disabling to 20 percent disabling, effective May 6, 2011, was proper.

2.  Evaluation to a disability rating in excess of 30 percent for the right knee disability. 

3.  Evaluation to a disability rating in excess of 20 percent for patellar tendinitis and degenerative joint disease of the left knee (left knee disability).

4.  Entitlement to service connection for a low back condition, secondary to service-connected bilateral knee disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to October 2006.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that reduced the disability rating for the Veteran's right knee from 30 percent to 20 percent disabling, effective May 6, 2011.   
 
In June 2013, the Veteran attended a hearing before a RO Decision Review Officer (DRO).  The conference report is of record.

As discussed in the decision below, the Veteran's right knee disability rating is restored at 30 percent, effective May 6, 2011.  As such, his claim for a higher rating for his right knee disability has been modified as reflected on the title page. 

The issues of entitlement to evaluations in excess of 30 percent for the right knee disability, in excess of 20 percent for the left knee disability, and entitlement to service connection for lower back condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's 30 percent rating for right knee disability was in effect for less than 5 years.

2.  At the time of the reduction, the evidence did not show material improvement in the Veteran's right knee disability, including under the ordinary conditions of work and life.


CONCLUSION OF LAW

The reduction from 30 percent to a 20 percent rating for service-connected right knee disability was improper, and the 30 percent rating is restored, effective May 6, 2011.  38 U.S.C.S. § 1155 (LexisNexis 2017); 38 C.F.R. §§ 3.105(e), 3.344(c) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that the February 2012 reduction of the disability rating for his right knee disability, from 30 to 20 percent was improper because his right knee had not actually improved. 

By way of history, in a December 2006 rating decision, the RO granted service connection for a right knee disability, and assigned a 10 percent disability rating effective November 1, 2006.  In a June 2008 rating decision, the RO increased the disability rating from 10 to 30 percent disabling, effective February 29, 2008.  In doing so, the RO relied upon range of motion testing results from a May 2009 VA examination.  During that examination, the Veteran's right knee extension was found to lack "20 degrees of being full and flexion was 135." 

In February 2011 the Veteran filed an increased rating claim.  In association therewith, he was afforded a VA examination in May 2011.  At the time of the examination, the Veteran worked as driver at Fort Jackson.  The Veteran reported swelling, locking, and instability of his right knee.  Further, he indicated that prolonged sitting aggravated his knee pain.  The Veteran reported that he had "difficulty driving for any length of time because of prolonged sitting and knee pain."  Upon examination, the examiner documented the Veteran's bilateral knee extension limited to 15 degrees for both knees.  The Veteran reported pain throughout the range of motion testing.  The examiner observed "tenderness to palpitation over the patellofemoral joint and then over the patellar tendon itself."  

In February 2012, the RO reduced the Veteran's right knee disability rating from 30 percent to 20 percent, effective the date of the May 2011 VA examination (May 6, 2011).  The RO reasoned that "[b]ecause you have patellar tendonitis and degenerative joint disease of your right knee with extension limited to 15 degrees your 30 percent evaluation is reduced . . . ."  This appeal followed. 

As a preliminary matter, the record reflects that the rating reduction for the right knee disability from 30 percent to a 20 percent rating did not reduce the Veteran's overall amount of compensation.  Therefore, the due process requirements of 38 C.F.R. § 3.105(e) are not applicable.  VAOPGCPREC 71-91 (Nov. 7, 1991).  Nonetheless, specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Brown v. Brown, 5 Vet. App. 413, (1993).  

"[I]t is . . . essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history."  38 C.F.R. § 4.1 (2016).  "[I]t is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present."  38 C.F.R. § 4.2.  Moreover, "in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  Brown, 5 Vet. App. at 420; see 38 C.F.R. §§ 4.2, 4.10.  

Here, the Board finds that, at the time the reduction was effectuated, it was not shown by a preponderance of the evidence that the RO's reduction was warranted.  See Brown, 5 Vet. App. at 421; Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).  In this regard, the evidence relied upon by the RO to reduce the rating was inadequate, and did not otherwise establish by a preponderance that there was actual improvement in the Veteran's right knee disability, including in his ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21; see also Faust v. West, 13 Vet. App. 342 (2000).  

The Board finds that the RO's reliance on the May 2011 examination for the reduction in rating was misplaced.  The Board is mindful that in reducing the Veteran's rating, the RO weighed the results of the examination, which indicated bilateral knee extension limited to 15 degrees.  However, the RO did not adequately consider the reports the Veteran made at the time of the examination regarding the severity of his condition under the ordinary conditions of life and other pertinent physical findings in the context of the Veteran's employment as a driver at Fort Jackson. 

When the May 2011 examination report is interpreted in light of the whole evidentiary history and the relevant evidence of record is reconciled into a consistent picture, the Board finds that the symptoms relevant to rating the Veteran's right knee under Diagnostic Codes 5024 and 5261 did not establish by a preponderance that there was actual improvement in the Veteran's right knee disability, including in his ability to function under the ordinary conditions of life and work.  See Faust, 13 Vet. App. at 349; Brown, 5 Vet. App. at 421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (1992)).  In that regard, the RO did not consider the Veteran's employment at the time as a driver.  The Veteran reported during the examination that he continued to experience constant pain and swelling in the knee.  The examiner noted that the Veteran's productivity at work had decreased due to his knee disabilities.  Further, the Veteran reported "locking" in his right knee.  The Board observes that the Veteran is competent to report the symptoms of his knee locking and swelling, and he has consistently described these symptoms throughout the claim period.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board also recognizes that "locking" of the joint, while not technically demonstrative of instability, may nonetheless be experienced by a layperson as instability of the joint, as locking frequently results in giving way of the joint, or a feeling as though the joint will give way.

In short, the Board finds that the lay and medical evidence of record, when considered as a whole, does not by the preponderance of the evidence demonstrate that there was actual improvement of the Veteran's right knee disability.  Therefore, resolving all reasonable doubt in his favor, the reductions of the 30 percent rating was improper, and the rating is restored, effective the date it was reduced.  Brown, 5 Vet. App. at 422; Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).


ORDER

The reduction of the disability rating for right knee disability from 30 to 20 percent disabling was improper, and the 30 percent rating is restored, effective May 6, 2011.


REMAND

While further delay is regrettable, additional development is necessary prior to adjudication of the Veteran's claims. 

The Board first addresses the left and right knee claims.  In May 2017, the Veteran was afforded a VA examination to evaluate the severity of his service-connected bilateral knee disabilities.  There, the Veteran reported experiencing flare-ups when he walked or stood for an increased period of time.  According to the Veteran, a flare-up would last longer than one hour.  The Veteran displayed the following measurements during the range of motion tests: right knee extension to 10 degrees and left knee extension to 10 degrees.  The examiner observed no functional loss of either knee following repetitive use testing.  Under both the right and left knee range of motion testing results, the examiner documented that "[p]ain noted on the exam but does not result in/cause functional loss."  In contrast, later in the examination report, the examiner noted pain causing functional loss with passive range of motion and weight bearing.  

The Board must consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination when deciding an appropriate rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Here, the May 2017 VA examiner reported conflicting statements regarding the Veteran's functional loss due to pain.  In light of the May 2017 VA examiner's conflicting statements, the Board finds that the opinion is inadequate. 

In addition, the May 2011, June 2013, and May 2017 VA examinations did not include the necessary findings regarding active motion, passive motion, weight-bearing, and nonweight-bearing testing of the right and left knee joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  

In light of the foregoing deficiencies, an additional VA examination that assesses the severity of the Veteran's right knee and left knee disabilities is needed.  

Next, the Board turns to the claim of entitlement to service connection of a lower back condition, secondary to service-connected bilateral knee disabilities.  In an April 2011 statement, the Veteran reported that he has had chronic aching pain in both knees.  He further contended that his knee pain is causing lower back pain "for over compensation of weight on them." 

In June 2013, the Veteran was afforded a VA examination for his lower back condition.  There, the VA examiner recorded a diagnosis of mild degenerative disease of the spine.  Following review of the claims file, the examiner opined "that the Veteran's mild spine degenerative change is less likely than not (less than 50%) related to service connected mild knee DJD."  However, as the VA examiner did not address whether the Veteran's service-connected bilateral knee disabilities aggravated his lower back condition, the opinion is inadequate, and the Veteran must be afforded a new VA examination.  38 C.F.R. § 310(b); see also El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).

Updated VA treatment records should also be requested.  38 U.S.C.S. § 5103A(c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).
 
Accordingly, the case is REMANDED for the following action:

1.  Update the file with any VA treatment records relevant to the Veteran's claim dated from February 2011 to the present.  Specifically, update the file with the MRI imaging results following the May 2017 VA examination.  If any requested records are unavailable, the Veteran and his representative should be notified of such.  

2.  Ask the Veteran to identify any additional outstanding private treatment records that he wishes VA to obtain, and advise him that he may submit any additional evidence or information he might have to support his claims, to include lay statements.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified, and associate them with the claims file.  Any negative responses should be in writing and should be associated with the claims file.

For any outstanding private treatment records identified by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3.  After the above has been completed to the extent possible schedule the Veteran for VA knee and spinal examinations and send the claims file to an appropriate VA clinician for review.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with their request.  

4.  In regards to VA knee examination, the examiner should determine the current level of severity of his service-connected right and left knee disabilities. 

Please record the results of range of motion testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  Additionally, range of motion should be tested for the opposite undamaged joint, if applicable.  If the examiner is unable to conduct the required testing or concludes that any of the required testing is not necessary in their case, he or she should clearly explain why that is so.

Also, the examiner should provide a retrospective medical opinion on the Veteran's range of motion of the knees throughout the time period of the claim (since February 2010).  That is, with consideration of the evidence of record and his history, comment on the historical severity of the Veteran's range of motion testing on both active and passive motion and in weight-bearing and nonweight-bearing.  If their opinion cannot be provided, the examiner should clearly explain why that is so, including discussing whether the prior VA examinations are accurate representations of the Veteran's disability level.

5.  In regards to the VA spinal examination, the clinician should address the following:

(a) Please identify the Veteran's present lower back condition by medical diagnosis.

(b) State whether it is at least as likely as not (50 percent probability or more) that the lower back condition began in service or is otherwise related to service.

(c) If not directly related to service on the basis of question (b), is it at least as likely as not that the lower back condition was caused by a service-connected disability, to include the Veteran's service-connected right and left knee disabilities?  Please explain why or why not.

(d) If not caused by a service-connected disability, is it at least as likely as not that the lower back condition has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by a service-connected disability, to include the Veteran's service-connected right and left knee disabilities?  Please explain why or why not.

(e) If the examiner finds that the lower back condition has been permanently worsened beyond normal progression (aggravated) by a service-connected disability, please describe the degree in aggravation beyond the baseline level of the lower back condition that is attributed to the service-connected disability (i.e. change in range of motion).

In determining whether the Veteran meets the criteria for a current diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing (here, February 2011) meet the criteria for a "current" diagnosis.  Please also note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

A complete rationale for the opinion rendered must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why that is so.

6. After completing the requested actions, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


